             Case 3:19-cv-00442-RDM Document 33 Filed 05/08/20 Page 1 of 1



                           THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STACY L. SIMONSON,                               :
                                                 :
                Plaintiff,                       :
        v.                                       :       3:19-CV-442
                                                 :       (JUDGE MARIANI)
ANDREW SAUL,1                                    :
Commissioner of Social Security,                 :
                                                 :
                Defendant.                       :
                                                  ORDER

        AND NOW, THIS 8TH DAY OF MAY, 2020, upon review of Magistrate Judge

Mehalchick’s Report & Recommendation (“R&R”) (Doc. 32) for clear error or manifest injustice,

IT IS HEREBY ORDERED THAT:

    1. The R&R (Doc. 32) is ADOPTED for the reasons discussed therein.

    2. The Commissioner of Social Security’s decision is VACATED.

    3. This case is REMANDED to the Commissioner of Social Security for a new

         administrative hearing before a constitutionally appointed ALJ, other than the ALJ who

         presided over Plaintiff’s first hearing.

    4. Judgment is entered in favor of Plaintiff and against the Commissioner of Social Security.

    5. The Clerk of Court is directed to CLOSE this case.


                                                                 __s/ Robert D. Mariani_________
                                                                 Robert D. Mariani
                                                                 United States District Judge

        1 Pursuant to Federal Rule of Civil Procedure 25(d), the Court has automatically substituted Andrew
Saul, the current Commissioner of Social Security, as a party in this action.
